The plaintiff sued for and obtained a judgment "that the bonds of matrimony between plaintiff and defendant be dissolved as to this plaintiff." The plaintiff then moved for an order and judgment for an allowance by the month or in gross for her future support. His Honor held, as a matter of law, that he had no power to make an order for future support of the plaintiff. This is the only question before us in this appeal, and there was no error in his Honor's conclusion.
At common law, where a divorce a vinculo matrimonii was granted, no allowance for the future support of the wife was given, and we have no statute in this State allowing it. An allowance for her benefit pendente lite or in case of separation from bed and board is (347) authorized and regulated by The Code, chap. 29. Section 1295 of that chapter says when an absolute divorce is decreed, "all rights arising out of the marriage shall cease and determine, and either party may marry again."
Affirmed. *Page 239